OFFICE        OF THE          ATTORNEY    GENERAL        OF TEXAS
                                                  AUSTIN

OSRALDC.MAHM                                                              slay23, 1939
 *n-    -




          Honorable 8aa T. Bolt
          County Attorney
          Panola County
          Carthage,Text38
          Dear Sirs



                                                                    eamnor     c
                      Your r8quert for                                he above stated
          question has been reoolmd




                                                             of Crim.bl frooeduro




                                                        oh UuraRt    ot
                                                                     uree
                                                        8ts wlthor;lt
                                                                   wurant6,




                          3.   Tar   8uTllag      4ay   nit not oth8nise
                proride for, oao 6ollu.
                     4. r o rta k ir
                                   a ay
                                      l6
                                       pprtrrw sroh bond,
                on6 returningthe BUY to the oourt house,
                when neceamry, one 6olla.rand fifty oeata.
                          5. For eaoh comltment or release,one
                dollar.
Bon. uam T. Uolt,UaJ f!5,lOs9,PW             t


                faryfn,ad~h~o~~mhoroa                     Jrq
                                   .
          7.zo rlttmldlng    a p r lo a la
                                        o nh
                                           r a b o a s
    o o q 7u r0
              b,
               wma hp r lo o a o r ,
    b a a rn
           a mmdo   todlM to dy,
    ea 8h da y’s
               lttan&aoe,    fo udor lla r o .
         8.Ta reo m y lng  a r ltneoattaahed
                                         a      b yh im
    to any oourt out of Id8 oouuty,four dollms for
    eaah (Lay or fraatlonalpart thareof,   and his ao-
    tualwooooaryaponooo bythemriwt           praotie
    saablopub110 8okmeyano0,tba m8ount to ba ltat6d
    by said offloer,uadem oath aad approwd by the
     ud&of thi oourt rroa whiah tho attaohmeust
    i      .
          9. Tar conwylng a prl8oa.r&te+r oonvla-
     tlon to the oouuty fall, for oaah die, going
     and aoalw, by the meare& praatlaablerouta by
     prlvatoaonveyamm, ten am&o a mlle,~orby rnll-
     way, sewn and 0m-2b4w aonta a ~&a.
            10. Par oomaylng a prl8onerarro6todon a
     wmrantor~plas lsmadrra8anothor mmtfto
     thm oourt or jail of the cotant frmwhloh the
     pmcarrrarlmrud,foraaeh J l~trowlodgoiag
     a ndlo nlng,by th enearoot prootlaablor o u ta ,
     tw1Te aDaondlalr oemtm.
            11. tar -oh dlo b my k                  wmpelld to
     tramaia     oroout     orlmlnal      pwoooo      and -n-
     lng   or atta*hlng%f tnooo,     8evm     and    one-half
     oento.   Fortravmliag in ttmoenioeof preoooo
     not othsrriom prod&d    for, the sum ot oavaa and
     ~~e-&&o~        for eaoh mllo going and roturnlng.
                     panoru are UrntionaQ  la the Sam.
     nit or two or mro writs &the oam case,ho
     ohali &argekilyior     the dlotanoe aotwllyand
     neoaasully trawlad    illthe Sam..
          so 000 fr o 5 th is lta tuto eb t o a a h
                                                  roe lo a llme
fo r its 0 if10 0erv1.0perfonled.        fhls  departmoat has re-
peatsdlyr old that a eon&able lo ontitledto a feesOS two
dollar8ror sxaoutlngeaoh marrant of arrest or ouplao,or
aakiagarrootswithouta rarrant in & alodeaoanoroaoe to be
taxed walnst the defendantan eoariation.
         ‘Ye0                     ldr i.othat
              a r er o o p b etXully       b 4 it    ls ihe opdab
ofthlo  dep a r tmb a tth aoonatablo
                              ta       is bntltibd    to a rbb or
hro bou4r0 i0r 8xbcptbg 4 rarr4a or-pmrt le a ~46omoaa-
o r mo o ,lu8h r o b to k ta xed
                               a g r dnotb
                                         t o IIb r b M a ont
                                                           n eo n-
vletio n.